        Case 15-20253-rlj13 Doc 43 Filed 03/04/21               Entered 03/04/21 09:30:18     Page 1 of 1




 The following constitutes the ruling of the court and has the force and effect therein described.



  Signed March 4, 2021
                                            United States Bankruptcy Judge
 ______________________________________________________________________


BTXN 210 (rev. 05/16)
                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS


In Re:                                                      §
Maria Asusenna Jimenez                                      §    Case No.: 15−20253−rlj13
Gilberto Romero Jimenez                                     §    Chapter No.: 13
                                          Debtor(s)         §


        ORDER DENYING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS
     The Court finds that Gilberto R. Jimenez filed an Application for Payment of Unclaimed Funds on 01/20/2021 in
the amount of $3,008.77.

      The Court, after review of the application, finds:

     no funds are on record for the claimant
     no documents of proof are provided with the application
     insufficient documentation has been provided with the application
     required Form AO 213 not provided with the application
     the application was not served on the US Attorney
     Other:


      It is therefore ORDERED that the Application for Payment of Unclaimed Funds is denied without prejudice.

                                                 # # # End of Order # # #
